Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a DIV of 15/679,651 filed on 08/17/2017, updated as US 10,677,109.

Status of the Claims
Claims 1-8 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term "about" in claim 1-3 and 5 is a relative term which renders 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al (US 6,702,905 B1, listed in IDS filed on 5/6/2020, thereafter US’905).
Regarding claims 1-3, US’905 teaches an iron based corrosion resistant and wear resistant alloy for valve seat insert for diesel engine application (Title, Fig.5, Col.1, lns.11-35, and abstract of US’905). The comparison of the composition ranges between the alloy of US’905 (Abstract, cl.1-15, Col.3, ln.29 to Col.7, ln.4 of US’905) and those of the instant claims is listed in the following table. All of the major composition ranges taught by US’905 are close or overlap the composition ranges of the instant claims, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed compositions of C, Mn, Si, Cr, Ni, V, Mo, W, Co, B, N, Cu, P, S, optional Ta, Ti, Ha, and Zr, and Fe, from the compositions disclosed by US’905, because US’905 discloses the same Fe based alloy for the valve seat insert for diesel engine application throughout the disclosed ranges. 
 Element
From instant Claims 1-3 (wt.%)
US’905 (wt%)
overlapping range
(wt%)
C
About 1 to about 2 (cl.1)
About 1.3 to about 1.6 (cl.2)
About 1.1 to about 1.8 (cl.3)
1.2-1.8
1.2-1.8 (cl.1)
About 1.3 to about 1.6 (cl.2)
1.2 to about 1.6 (cl.3)
Mn
About 0.1 to about 1 (cl.1)
About 0.2 to about 0.8 (cl.2,3)
Up to 2
About 0.1 to about 1 (cl.1)
About 0.2 to about 0.8 (cl.2,3)
Si
About 0.1 to about 2.5(cl.1)
About 0.5 to about 1.5 (cl.2,3)
Up to 1.6
About 0.1 to about 2.5(cl.1)
About 0.5 to about 1.5 (cl.2,3)
Cr
About 11 to about 19 (cl.1)
About 11.5 to about 18.5 (cl.2)
About 13 to about 19 (cl.3)
7-11
About 11 (cl.1)
About 11.5 (cl.2)
About 13 (cl.3)
Ni
Up to about 8 (cl.1)
About 1 to about 3 (cl.2)
About 1 to about 2.5 (cl.3)
Up to about 2
Up to about 2 (cl.1)
About 1 to about 2 (cl.2)
About 1 to about 2 (cl.3)
V
About 0.8 to about 5 (cl.1)
About 1 to about 4.5 (cl.2,3)
0.8-1
About 0.8 to about 1 (cl.1)
About 1 (cl.2-3)
Mo
About 11 to about 19 (cl.1)
About 11.5 to about 18.5 (cl.2)
About 13 to about 19 (cl.3)
8-11
About 11 (cl.1)
About 11.5 (cl.2)
About 13 (cl.3)
W
Up to about 0.5 (cl.1-3)
Trace amount
0-trace amount
Nb
About 1 to about 4 (cl.1)
About 1.25 to about 3.5 (cl.2,3)
1-3.5
1-3.5 (cl.1)
1.25-3.5 (cl.2-3)
Co
Up to about 5.5 (cl.1)
Up to about 3 (cl.2)


Up to about 4 (cl.1)
Up to about 3 (cl.2)


Up to about 0.5 (cl.1)
About 0.05 to about 0.3 (cl.2,3)
0.005-0.5
0.005-0.5 (cl.1)
About 0.05 to about 0.3 (cl.2,3)
N
Up to about 0.5 (cl.1)
About 0.005 to about 0.5 (cl.2)
About 0.005 to about 0.3 (cl.3)
Up to 0.1
Up to about 0.1 (cl.1)
About 0.005-0.1 (cl.2)
About 0.005-0.1 (cl.3)
Cu
Up to about 1.5 (cl.1)
Up to about 0.5 (cl.2)
Up to about 0.3 (cl.3)
Up to 4
Up to about 1.5 (cl.1)
Up to about 0.5 (cl.2)
Up to about 0.3 (cl.3)
S
Up to about 0.3 (cl.1-3)
Up to 0.1
Up to about 0.1 (cl.1-3)
P
Up to about 0.3 (cl.1-3)
Up to 0.1
Up to about 0.1 (cl.1-3)
Total of Ta, Ti, Ha, and Zr
Up to about 5 (cl.1-3)
1-3.5
1-3.5
Fe
About 50- about 70 + impurities (cl.1-3)
balance
About 56- about 70 + impurities (cl.1-3)

From Claim 5


Hardening T(F)
1550-1750
1600oF
within
Tempering T(F)
300-1500
1200oF
within


Still regarding claim 4, US’905 specify applying casting and machining to obtain the valve seat insert. (Col.4, lns.7-12 of US’905).
Regarding claim 5, US’905 provides example to perform hardening at 1600oF for about 3 hrs., quenched in moving air and tempered at 1200oF for about 3.5 hrs. (Col.8, lns.1-19 of US’905), which are within the claimed temperature ranges in the instant claim. 
. 
 

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al (US 2,147,122, listed in IDS filed on 2/17/2021, thereafter US’122) in view of Liang et al (US 5,674,449, listed in IDS filed on 2/17/2021, thereafter US’449).
Regarding claims 1-3, US’122 teaches an iron based alloy (Title, Page 1, left col. lns.4-8 of US’122). The comparison of the composition ranges between the alloy of US’122 (Page 1, left col. lns.52-60 of US’122) and those of the instant claims is listed in the following table. All of the major composition ranges taught by US’122 overlap the composition ranges of the instant claims, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed compositions of C, Mn, Si, Cr, Ni, V, Mo, W, Co, B, N, Cu, P, S, optional Ta, Ti, Ha, and Zr, and Fe, from the compositions disclosed by US’122, because US’122 discloses the same Fe based alloy throughout the disclosed ranges. US’122 specify the amount of “none” or ”free” means less than “0.05wt%” (page 2, left Col. Lns.63-72 of US’122), which is considered as vanadium and niobium can further increase the wear resistance because they form MC type carbides, which are more wear resistant than M.sub.6 C type carbides. The MC carbides are harder, have good thermal stability and have good interface strength between the carbide and metal matrix. The addition of niobium can also improve the primary carbide distribution in the matrix because (Nb, V) C carbides form in the matrix areas between the M.sub.6 C carbide network, which is beneficial to the wear resistance of the iron base alloy.” (Col.3, lns.4-17 of US’449) and US’449 teaches adding up to 18 wt% Ni in the alloy in order to improve high temperature strength (Col.3, lns.54-60 of US’449). It would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Nb or Ni as demonstrated by US’449 in the alloy of US’122 in order to be beneficial to the wear resistance of the iron base alloy (Col.3, lns.4-17 of US’449) and high temperature strength (Col.3, lns.54-60 of US’449).  
Element
From instant Claims 1-3 (wt.%)
US’122 (wt%)
overlapping range
(wt%)
C
About 1 to about 2 (cl.1)
About 1.3 to about 1.6 (cl.2)
About 1.1 to about 1.8 (cl.3)
0.3-1.6
About 1 to about 1.6 (cl.1)
About 1.3 to about 1.6 (cl.2)
About 1.1 to about 1.6 (cl.3)
Mn
About 0.1 to about 1 (cl.1)
About 0.2 to about 0.8 (cl.2,3)
0.05-2
About 0.1 to about 1 (cl.1)
About 0.2 to about 0.8 (cl.2,3)
Si
About 0.1 to about 2.5(cl.1)
About 0.5 to about 1.5 (cl.2,3)
0.05-3
About 0.1 to about 2.5(cl.1)
About 0.5 to about 1.5 (cl.2,3)
Cr
About 11 to about 19 (cl.1)
About 11.5 to about 18.5 (cl.2)
About 13 to about 19 (cl.3)
0-15
About 11-15 (cl.1)
About 11.5-15 (cl.2)
About 13-15 (cl.3)
Ni
Up to about 8 (cl.1)
About 1 to about 3 (cl.2)
About 1 to about 2.5 (cl.3)
Trace amount
0-trace amount (cl.1)
-- (cl.2,3)
V
About 0.8 to about 5 (cl.1)
About 1 to about 4.5 (cl.2,3)
0.05-5
About 0.8 to about 5 (cl.1)
About 1 to about 4.5 (cl.2-3)
Mo
About 11 to about 19 (cl.1)
About 11.5 to about 18.5 (cl.2)
About 13 to about 19 (cl.3)
0.6-15
About 11 to about 15 (cl.1)
About 11.5 to about 15 (cl.2)
About 13 to about 15 (cl.3)
W
Up to about 0.5 (cl.1-3)
0.2-6
0.2-0.5 (cl.1-3)
Nb
About 1 to about 4 (cl.1)
About 1.25 to about 3.5 (cl.2,3)
--
-- (cl.1)
-- (cl.2-3)
Co
Up to about 5.5 (cl.1)
Up to about 3 (cl.2)
Up to about 0.25 (cl.3)
1-16
1- about 5.5 (cl.1)
1- about 3 (cl.2)
--(cl.3)
B
Up to about 0.5 (cl.1)
About 0.05 to about 0.3 (cl.2,3)
Trace amount-0.05
0-0.05 (cl.1)
About 0.05 (cl.2,3)
N
Up to about 0.5 (cl.1)
About 0.005 to about 0.5 (cl.2)
About 0.005 to about 0.3 (cl.3)
trace amount-0.05
Up to about 0.05 (cl.1)
About 0.005-0.05 (cl.2)
About 0.005-0.05 (cl.3)
Cu
Up to about 1.5 (cl.1)
Up to about 0.5 (cl.2)
Up to about 0.3 (cl.3)
trace amount-0.05
Up to about 0.05 (cl.1-3)

S
Up to about 0.3 (cl.1-3)
trace amount-0.05
Up to about 0.05 (cl.1-3)
P
Up to about 0.3 (cl.1-3)
trace amount-0.05
Up to about 0.05 (cl.1-3)

Up to about 5 (cl.1-3)
Trace amount-0.05
trace amount-0.05 (cl.1-3)
Fe
About 50- about 70 + impurities (cl.1-3)
balance
About 56- about 70 + impurities (cl.1-3)


Still regarding claim 4, US’449 specify applying casting and machining as rings, pin cylinders, or disk cylinders as needed to perform measurements of particular properties of the test specimens. (Col.4, lns.11-19 of US’449).
Regarding claims 6-8, US’449 specify the alloy has been applied for valve and valve seat insert in internal combustion engines, (Col.4, lns.11-19 and Col.5, lns.39-67 of US’449), which meets the claimed applications in the instant claims.  

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’122  in view of US’449, and further in view of US’905.
Regarding claim 5, US’122 in view of US’449 does not specify the temperature ranges as claimed in the instant claim. US’905 teaches an iron based corrosion resistant and wear resistant alloy for valve seat insert for diesel engine application (Title, Fig.5, Col.1, lns.11-35, and abstract of US’905). US’905 specify the alloy composition overlap al of the essential alloy composition ranges as recited in the instant claims. MPEP 2144 05 I. US’905 provides example to perform oF for about 3 hrs., quenched in moving air and tempered at 1200oF for about 3.5 hrs. (Col.8, lns.1-19 of US’905), which is within the claimed temperature ranges as recited in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the proper hardening and tempering temperatures as demonstrated by US’905 in the process of US’122 in view of Us’449 in order to obtain good toughness and dimensional stability (Col.8, lns.1-19 of US’905).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Regarding instant claims 1-8, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-26 of the copending application No. 10/352917, updated as US 6,702,905 B1 teaches all of the essential alloy compositions with composition ranges overlapping the claimed composition ranges as recited in the instant claims. MPEP 2144 05 I. claims 1-26 of the copending application No. 10/352917, updated as US 6,702,905 B1 provides manufacturing process with same essential process steps including casting and hardening as claimed in the instant claims for the same valve seat insert application as recited in the instant invention. Thus, no patentable distinction was found in the instant claims compared with claims 1-26 of the copending application No. 10/352917, updated as US 6,702,905 B1.

Claims 1-8 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-11 of copending application No. 15/679,651, updated as US 10,677,109 B2.  
Regarding instant claims 1-8, although the conflicting claims are not identical, they are not patentable distinct from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734